Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A preliminary amendment to the claims was submitted by the applicant on 04/21/2020. This amendment is recognized and will be used for subsequent examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 07/16/2020, 10/07/2020, 07/01/2021, 08/11/2021, and 03/29/2022 were received and are being considered by the examiner.

Drawings
The drawings submitted 04/21/2020 were received and are approved by the examiner. 

Claim Objections
Claim 1 objected to because of the following informalities:  Please use consistent language between the claims and the specification. For example, a first, second, third, and forth part are not mentioned in the specification. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-11, 14-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (WO 2015186285, presented in IDS submitted 10/07/202550, machine translation provided by applicant used as reference).

12. With respect to claim 1, Maeda discloses a packaging film (6 – adhesive sheet) (Fig. 2)comprising: 
a packaging portion (8 – adhesive sheet portion and 9 – release sheet portion) (Fig. 2); 
a pulling portion (10 – grip sheet portion) (Fig. 2), wherein the pulling portion (10) and the packaging portion (8 and 9) are demarcated by a tear line (15 – perforations) (Fig 9); wherein the pulling portion (10) is configured to pull and separate from the packaging portion (8 and 9) by disconnecting the tear line (15) (pg. 54, [0004]);
a packaging face (first side of film 6) configured to face a battery (5) (pg. 50, [0003]) and comprising: 
a first part located in the packaging portion, wherein a first area (8 – adhesive sheet portion) packaging a side wall (5B – back surface) of the battery is a first glue-free area (Fig. 9, pg. 51-52, [0004] and [0001]), and wherein a second area (9 – release sheet portion) other than the first glue-free area comprises a first adhesive (pg. 53, [0002]); and 
a second part (10B – adhesive portion of grip sheet) located in the pulling portion (10) and comprising a third adhesive (Fig. 9, pg. 55, [0003]); and 
an adhesive face (second side of film 6) configured to face a battery compartment (3 – exterior case) (fig. 1) and comprising:
 a third part (11 – adhesive region) located in the packaging portion (8 and 9) and comprising a second adhesive (Fig. 3, pg. 51, [0002]), wherein a first adhesive force of the first adhesive is less than a second adhesive force of the second adhesive (pg. 50, [0004]).
Maeda does not disclose a fourth part located in the pulling portion is a second glue-free area.
However, as mentioned above, Maeda does disclose a first part located in the packaging portion, wherein a first area (8 – adhesive sheet portion) packaging a side wall (5B – back surface) of the battery is a first glue-free area (Fig. 9, pg. 51-52, [0004] and [0001]), which is the side surfaces of the battery. According to the applicant’s disclosure, the fourth part located in the pulling portion contains a second glue free area also on a third side wall of the battery ([0025] of specification. As Maeda already discloses that it can be desirable to have the side walls of the adhesive sheet contacting the battery to be glue free, one having ordinary skill in the art would find it obvious to remove adhesive surfaces from the adhesive sheet that contacts the other side walls of the battery. 

With respect to claim 2, Maeda discloses the packaging film (6) further comprises a through hole (depicted in fig. 9 with electrode 12 penetration); and 
two tear lines (15 – perforations) arranged in parallel (Fig. 9), wherein each of the two tear lines (15) extend to the through hole (Fig. 9).

With respect to claim 3, Maeda discloses that the two end of the tear lines (15) extend to a same side of the packaging film (6) (Fig. 9), but does not disclose the tear line is U-shaped.
However, the instant specification mentions that the shape of the tear line is not particularly limited, so long that the tear lines can separate the pulling portion from the packaging portion when the tear line is disconnected. For that reason, it would be obvious for one having ordinary skill in the art to change the tear line to be U-shaped as a design variation as it would still perform the same function (MPEP 2144).

With respect to claim 4, Maeda discloses one side of the packaging film (6) comprises a protrusion portion (labeled) that extends beyond a side edge of the packaging film (6) (Fig. 9 – below), and wherein each of the two tear lines (15) extend to the protrusion portion (labeled) 
    PNG
    media_image1.png
    304
    415
    media_image1.png
    Greyscale
(Fig. 9 – below).

With respect to claim 5, Maeda discloses that an edge position (labeled) of the protrusion portion (labeled) comprises a notch coupled to each of the two tear lines (15) (Fig. 9 – above).
The tear line of Maeda are perforated lines which will necessarily include notches in order to form said perforations. 

With respect to claim 6, Maeda discloses that a part of the pulling portion (10A – knob portion) that extends to the protrusion portion (labeled) us a third glue-free area (Fig. 9 – above, pg. 51, [0004], and wherein the pulling portion (10) us partially outside the protrusion portion (labeled) (Fig. 9 above).

With respect to claim 8, Maeda does not disclose that the first glue-free area is configured to segment the first adhesive into three parallel areas. 

However, it would be obvious to one having ordinary skill in the art to use less adhesive in order to reduce the overall cost of materials. As the specification does not detail how segmenting the glue-free would improve the packaging effect, one can assume that a cost reduction is motivation enough to make the alteration.

With respect to claim 10, Maeda discloses that a protective film (7 – adhesive layer) is attached to the adhesive face (second side of packaging film 6) (pg. 50, [0004]).

With respect to claim 11, Maeda discloses that the third adhesive (used on a second part 10B) is the same as the first adhesive (used on the second area 9 of the first part) (pg. 51, [0004]).

With respect to claim 14, Maeda discloses a mobile terminal (1 – portable electronic device) (Fig. 1)comprising:
a housing (2 – outer case) (Fig. 1),
a battery compartment (3 – storage space) disposed in the housing (2) (Fig. 1); and
a battery (5 – thin battery) fastened in the battery compartment (3) (Fig. 1), wherein the battery is packaged with a packaging film (6 – adhesive sheet) (Fig. 1), and wherein the packaging film (6) comprises: 
a packaging portion (8 – adhesive sheet portion and 9 – release sheet portion) (Fig. 2); 
a pulling portion (10 – grip sheet portion) (Fig. 2), wherein the pulling portion (10) and the packaging portion (8 and 9) are demarcated by a tear line (15 – perforations) (Fig 9); wherein the pulling portion (10) is configured to pull and separate from the packaging portion (8 and 9) by disconnecting the tear line (15) (pg. 54, [0004]);
a packaging face (first side of film 6) configured to face a battery (5) (pg. 50, [0003]) and comprising: 
a first part located in the packaging portion, wherein a first area (8 – adhesive sheet portion) packaging a side wall (5B – back surface) of the battery is a first glue-free area (Fig. 9, pg. 51-52, [0004] and [0001]), and wherein a second area (9 – release sheet portion) other than the first glue-free area comprises a first adhesive (pg. 53, [0002]); and 
a second part (10B – adhesive portion of grip sheet) located in the pulling portion (10) and comprising a third adhesive (Fig. 9, pg. 55, [0003]); and 
an adhesive face (second side of film 6) configured to face a battery compartment (3 – exterior case) (fig. 1) and comprising:
 a third part (11 – adhesive region) located in the packaging portion (8 and 9) and comprising a second adhesive (Fig. 3, pg. 51, [0002]), wherein a first adhesive force of the first adhesive is less than a second adhesive force of the second adhesive (pg. 50, [0004]).
Maeda does not disclose a fourth part located in the pulling portion is a second glue-free area.
However, as mentioned above, Maeda does disclose a first part located in the packaging portion, wherein a first area (8 – adhesive sheet portion) packaging a side wall (5B – back surface) of the battery is a first glue-free area (Fig. 9, pg. 51-52, [0004] and [0001]), which is the side surfaces of the battery. According to the applicant’s disclosure, the fourth part located in the pulling portion contains a second glue free area also on a third side wall of the battery ([0025] of specification. As Maeda already discloses that it can be desirable to have the side walls of the adhesive sheet contacting the battery to be glue free, one having ordinary skill in the art would find it obvious to remove adhesive surfaces from the adhesive sheet that contacts the other side walls of the battery. 

With respect to claim 15, Maeda discloses the packaging film (6) further comprises a through hole (depicted in fig. 9 with electrode 12 penetration); and 
two tear lines (15 – perforations) arranged in parallel (Fig. 9), wherein each of the two tear lines (15) extend to the through hole (Fig. 9).

With respect to claim 16, Maeda discloses that the two end of the tear lines (15) extend to a same side of the packaging film (6) (Fig. 9), but does not disclose the tear line is U-shaped.
However, the instant specification mentions that the shape of the tear line is not particularly limited, so long that the tear lines can separate the pulling portion from the packaging portion when the tear line is disconnected. For that reason, it would be obvious for one having ordinary skill in the art to change the tear line to be U-shaped as a design variation as it would still perform the same function (MPEP 2144).


    PNG
    media_image1.png
    304
    415
    media_image1.png
    Greyscale
With respect to claim 17, Maeda discloses one side of the packaging film (6) comprises a protrusion portion (labeled) that extends beyond a side edge of the packaging film (6) (Fig. 9 – below), and wherein each of the two tear lines (15) extend to the protrusion portion (labeled) (Fig. 9 – below).

With respect to claim 18, Maeda discloses that an edge position (labeled) of the protrusion portion (labeled) comprises a notch coupled to each of the two tear lines (15) (Fig. 9 – above).
The tear line of Maeda are perforated lines which will necessarily include notches in order to form said perforations. 

With respect to claim 19, Maeda discloses that a part of the pulling portion (10A – knob portion) that extends to the protrusion portion (labeled) us a third glue-free area (Fig. 9 – above, pg. 51, [0004], and wherein the pulling portion (10) us partially outside the protrusion portion (labeled) (Fig. 9 above).
With respect to claim 20, Maeda does not disclose that the first glue-free area is configured to segment the first adhesive into three parallel areas. 
However, it would be obvious to one having ordinary skill in the art to use less adhesive in order to reduce the overall cost of materials. As the specification does not detail how segmenting the glue-free would improve the packaging effect, one can assume that a cost reduction is motivation enough to make the alteration.

With respect to claim 22, Maeda discloses that a protective film (7 – adhesive layer) is attached to the adhesive face (second side of packaging film 6) (pg. 50, [0004]).

With respect to claim 23, Maeda discloses that the third adhesive (used on a second part 10B) is the same as the first adhesive (used on the second area 9 of the first part) (pg. 51, [0004]).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. as applied to claims 1-6, 8, 10-11, 14-20, and 22-23 in view of Maekawa et al. (WO 2015182050, presented in IDS submitted 08/11/2021, machine translation provided by applicant used for reference.

With respect to claims 9 and 21, Maeda discloses a tear line (15) but does not disclose that it is a double layer tear line. 
Maekawa discloses a packaging film (39 – double-sided tape) for configured to fix a battery within its housing and allow for removal of said battery ([abstract]) and teaches that the tear line (61 – perforations) are double-layered (pg. 65, [0005]). Maekawa further teaches that the double-layer tear line prevents the pulling region (removal sheet piece) from being stretched when it is used to remove the battery from its housing (pg. 65, [0005]).
It would have been obvious to one having ordinary skill in the art to ensure that the tear line disclose by Maeda was a double-layered tear line as taught by Maekawa in order to ensure that the pulling region was not stretch during removal of the battery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727